Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in the application. Claims 1-4 and 8-20 are rejected. Claims 5-7 are objected to. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on February 26th, 2021, March 24th, 2020 and January 17th, 2020.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the static field magnet" in line 4 of the claim. There is insufficient antecedent basis for this limitation in the claim. Neither claim 4 nor any of its parent claims require the presence of a static field magnet.
Claim 8 recites the limitation "100% cell lysis" in the second line of the claim. There is insufficient antecedent basis for this limitation in the claim. The percentage of cell lysis would require some baseline of cells; however, it is unclear if the percentage would be calculated only with respect to tumor cells or any cell contacted. It is suggested that Applicant refer to “100% tumor cell lysis” if that is the intended scope.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 8,921,320 by Paul et al.
Paul et al. teach “A method for treating cancer in a mammal, said method comprising co-administering to tumor cells that over-express voltage-gated sodium channels a first agent and a second agent, wherein the first agent inhibits Na+, K+-ATPase, and wherein the second agent stimulates voltage-gated sodium channels; to cause the osmotic lysis of the tumor cells” which is the same active step of claim 1 except that the second agent is not specified as being a magnetic field. Dependent claim 17 of the patent, however, recites that the second agent is a magnetic field.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 9-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 8,921,320 by Paul et al. in view of Wang et al. Expert Opin. Ther. Patents 2012, 22, 587-605 and in further view and in further view of Ahmed et al. Bioelectromagnetics 2015, 36, 386-397 and in further view of U.S. Patent PGPub No. 2010/0125191 A1 by Sahin et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Paul et al. teaches (claim 1, column 13) “A method for treating cancer in a mammal, said method comprising co-administering to tumor cells that over-express voltage-gated sodium channels a first agent and a second agent, wherein the first agent inhibits Na+, K+-ATPase, and wherein the second agent stimulates voltage-gated sodium channels; to cause the osmotic lysis of the tumor cells” which is the same active step of claim 1 except that the second agent is not specified as being a magnetic field. Dependent claim 17 of the patent, however, recites that the second agent is a magnetic field.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art is deemed to anticipate instant claim 1; however, Paul et al. do not explicitly provide an embodiment related to each of dependent claims 9-20 or the types of magnetic fields of claims 2-4.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Regarding instant claims 9-19, Paul et al. teach that the subject is a mammal in claim 2 (column 2), the cancers of instant claims 11, 12, 13, 14, 15 are recited in claims 4, 5, 6, 7 and 8, respectively of the patent (each of which besides colon cancer is embraced by instant claim 10), mesothelioma of instant claim 16 is recited in claim 3 of the patent, and the specific inhibitors of instant claims 18 and 19 are recited in claims 10 and 11 of the patent. In the interest of determining which permutations would provide optimum treatment for the specific types of cancers, a person having ordinary skill in the art would have at least been motivated to test the explicit examples of types of cancers, first agents and second agents. Regarding instant claim 20, Paul et al. do not teach 3,4,5,6-tetrehydroxyxanthone; however, claim 1 of the patent is generic to any first agent that inhibits Na+,K+-ATPase. A person having ordinary skill in the art would have been motivated to screen known inhibitors in the art to determine which known inhibitors would provide optimum results for a given second agent where Wang et al. teach 3,4,5,6-tetrehydroxyxanthone on page 9 as a known Na+,K+-ATPase inhibitor.
	Regarding instant claims 2-4 that specify a pulsed magnetic field, pulsed z-gradient field and (despite being indefinite for claim 4) the additional presence of a static magnetic field, the claims of Paul et al. teach that the second agent stimulates voltage-gated sodium channels. A person having ordinary skill in the art therefore would have been motivated to use magnetic fields that would be expected to stimulate voltage-gate sodium channels. Ahmed et al. teach that pulsed magnetic fields (PMFs) affect sodium channels, for instance, as follows in the abstract: “As expected, CAP amplitude was attenuated by antagonists of sodium channel, lidocaine,
and tetrodotoxin. Depression of the potential by sodium channels antagonists was reversed by subsequent exposure to PMFs.” The combined teaching of Paul et al. with Ahmed et al. would therefore suggest the limitation of instant claim 2. Regarding claims 3 and 4, the methodology of Ahmed et al. is directed to in vitro stimulation (page 388). Since the claims of Paul et al. are directed to applications in mammals or humans, a person having ordinary skill in the art would have been motivated to use an apparatus that can deliver a PMF to a living subject. Sahin et al. teach the use of an MRI as a therapeutic device (title) where (claim 1, page 7) a magnetic field is applied to a subject and where (claim 4) “the magnetic field is provided by devices in a commercially available magnetic resonance imaging system, the devices providing a static magnetic field and/or gradient magnetic fields”. Sahin et al. further teach Figure 1 containing a z-axis gradient as well as pulse sequences in Figures 5G. Sahin et al. further teach application to cancerous tissue in claim 6 on page 7. A person having ordinary skill in the art in seeking to apply the method of Paul et al. with magnetic fields would have been motivated to use an existing MRI system as taught by Sahin et al. to provide the desired pulsed magnetic field and to additionally obtain the benefit as taught by Sahin et al. where energy can be delivered to cancerous tissue. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,921,320 in view of Wang et al. Expert Opin. Ther. Patents 2012, 22, 587-605 and in further view of Ahmed et al. Bioelectromagnetics 2015, 36, 386-397 and in further view of U.S. Patent PGPub No. 2010/0125191 A1 by Sahin et al. The discussion and rationale under 35 USC 103 is incorporated here by reference. The reliance upon Paul et al. under 35 USC 103 is made only over the claims of the patent and the rationale is therefore the same in view of the secondary references.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626